Title: William Short to John Jay, 2 January 1790
From: Short, William
To: Jay, John



Dear Sir
Paris Jan. 2. 1790

I have the honor of inclosing and forwarding to you by a private conveyance the gazettes of France and Leyden together with the journals of the national assembly. I beg leave to refer you to them for the political news of Europe. They will be accompanied by the plan of finance lately adopted here and the instructions given by the assembly explanatory of the manner of forming the municipalities decreed under the new constitution. I have added also the paper mentioned in my last to have been communicated by the minister of Wirtemberg. It has been impossible as yet to obtain the consular convention. The minister always apologizes for the delay, throws the blame on the present derangement of his office and assures me I shall have it in a few days. The delay certainly cannot be continued much longer, but I will not trouble you again on the subject until I send the convention.
No decisive measure has as yet been taken by the Minister with respect to our debt. There are before him still the two propositions mentioned in a former letter with some slight alterations. The Amsterdam bankers to which are joined those of the United States there, wish to purchase for the present only the loan of six millions. The nature of their proposal is to furnish [funds] for it to such an amount that it is a loan to the minister at an interest of eleven and two thirds per cent, all the charges of negotiation included. Mr. Hubbard of the house of Van Staphorst has been sent here for the purpose of concluding this affair and is now in negotiation on the subject. The other plan proposed first by Mr. Parker of Boston, and afterwards by Mr. G. Morris in conjunction with him and others was to pay the full amount of the American debt (with the interest and installments accrued) in French stocks due in Amsterdam. The first proposition made by this company was to pay only  the amount of the principal of our debt. They afterwards offered to pay the full amount of the principal and interest. The profit which they count on is to arise from the present depreciation of the French funds. Mr. Van Staphorst one of the house of that name at Amsterdam and who resides here at present is a zealous supporter of the latter proposition. The other partners are in favor of the former. They will all however join probably in whichever of the plans the minister prefers. I have thought it proper Sir to give you this account of the present state of these negotiations, which I beg the favor of you to communicate to the Secretary of the Treasury. It has appeared to me that I ought not to interfere further than as mentioned in my letter to him of the 30th. of Novr., the more so, as the United States, not appearing at all in the negotiation, will be left at liberty respecting it. Still if a plan like that which was first proposed and which would have been injurious to the credit of the United States was again to be set on foot I should think it my duty to take the same measure which I then did.
The affair of the colonies is at present separated into two questions, the one respecting the continuation of the slave trade, the other concerning the manner of supplying provisions. Had these questions been decided in the first moments of enthusiasm there is no doubt it would have been in favor of liberty in both cases. At present I think the decision less certain. The merchants of France alarm the assembly by shewing the loss of their islands if the slave trade is abolished, and the destruction of their marine if the islands are allowed to recieve their provisions from foreign countries and in foreign ships. The subject of provisions will be the first discussed. It has been for some time adjourned from day to day. It stands fixed at present for the day after to morrow.
I shall lose no time in communicating to you the result. I beg you to be always persuaded of the sentiments of profound respect & attachment with which I have the honor to be Sir your most obedient and very humble servant,

W: Short

